Citation Nr: 1546302	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder, claimed as secondary to a right knee disorder.

3. Entitlement to service connection for a back disorder, claimed as secondary to a right knee disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and alcohol abuse, claimed as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served from February 1977 to February 1980.

A claim for service connection may encompass claims for service connection of any condition that may reasonably be encompassed by several factors, including a veteran's description of the claim, the symptoms he or she describes and the information he or she submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

In light of the current diagnoses in the medical treatment records, the issues on appeal have been characterized as entitlement to service connection for a back disorder, secondary to a right knee disorder, and entitlement to service connection for an acquired psychological disorder, to include major depressive disorder, anxiety and alcohol abuse, secondary to a right knee disorder, so as to consider all reported symptoms in accordance with Clemons. 

Next, the claimed issue of service connection for post-traumatic arthritis, secondary to a right knee disorder, which is listed on the March 2014 statement of the case (SOC), is included in the current claims. The Veteran never explicitly stated the location of his post-traumatic arthritis, but has never alleged arthritis other than of the knees and back. Therefore, the Board finds that there is no separate claim for post-traumatic arthritis and it is part and parcel of the current claims on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In August 2014, the Veteran submitted a form authorizing and consenting to the release of information to the VA. He stated that he had received treatment for his right knee, left knee, and back disorders from a VA Outpatient Clinic in July 2014. These records should be associated with the claims file. 

Next, while there are two medical opinions - one in favor and one against the claim - neither are sufficient to decide the claim.  First, a December 2011 examiner found no right knee disorder but did not address a November 2010 MRI report, which noted a complex tear involving the posterior horn of the medial meniscus, moderate to severe chondromalacia of the medial patellar facet, and a multilogulated Baker's cyst. Further, while the December 2011 examination found evidence of a back disorder, the examiner did not offer an opinion as to whether the back disorder was secondary to the right knee disorder reflected in the MRI report.

Further, although a private physician indicated in a December 2010 letter that his examination of the Veteran revealed a disorders of the right knee, left knee, and back, as well as depression, all secondary to the right knee disorder, the evidence does not show that he conducted any diagnostic testing or made a formal diagnosis of any of these secondary disorders.  In fact, the only diagnostic testing of the left knee revealed no diagnosis.  As it is unclear on what evidence he based his opinion, it is insufficient to form the basis for granting service connection. 

This opinion is also insufficient to form the basis for granting service connection for a right knee disorder. The opinion regarding the right knee did not address the more than three decade gap between service and the initial diagnosis. In addition, the sufficiency of this opinion as to the right knee is undermined by the physician's rendering of opinions on the left knee disorder, back disorder, and depression, as there is no rationale given for these opinions and no evidence that there was any evidence to support these findings. For these reasons, this opinion as to the right knee disorder is insufficient and a remand for a new opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA treatment records dated since March 2014, to include the July 16, 2014, records referenced in the VA Form 21-4142 submitted by the Veteran in August 2014.

2. Schedule the Veteran for an examination to determine the nature and etiology of his right knee disorder. Specifically, the examiner should set forth all current complaints, findings, and diagnoses pertaining to any right knee disorder.

The examiner should consider the November 2010 MRI report and any other testing he/she deems necessary. 

The examiner is asked to provide an opinion and rationale as to whether any diagnosed right knee disorder is related to a "possible knee strain" in 1979, as is documented in the service treatment records.

3. Schedule the Veteran for an examination to determine the nature and etiology of his back disorder, as secondary to his right knee disorder. Specifically, the examiner should set forth all current complaints, findings, and diagnoses pertaining to any back disorder.

The examiner should consider the December 2011 examination, which reported evidence of a back disorder.

The examiner is asked to provide an opinion as to whether the diagnosed back disorder is due to or aggravated by the right knee disorder.

4. Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychological disorder, to include alcohol abuse and depression, as secondary to his right knee disorder. Specifically, the examiner should set forth all current complaints, findings, and diagnoses pertaining to any acquired psychological disorder.

The examiner is asked to provide an opinion as to whether any diagnosed acquired psychological disorder is due to or aggravated by the right knee disorder.

5. Schedule the Veteran for an examination to determine the nature and etiology of his left knee disorder, secondary to his service-connected right knee disorder. Specifically, the examiner should set forth all current complaints, findings, and diagnoses pertaining to any left knee disorder.

The examiner is asked to provide an opinion as to whether any diagnosed left knee disorder is due to or aggravated by the right knee disorder.

6. After the above development has been completed, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

